Title: From David Humphreys to Timothy Pickering, 13 November 1780
From: Humphreys, David
To: Pickering, Timothy


                        
                            Sir
                            Head Quarters Novr 13. 1780
                        
                        His Excellency requests you will be pleased to send an Express to the Marquis LaFayettes
                            Quar. early tomorrow Morning to go to Kings Ferry—If Lt Col. Smith of the Light Infantry goes, he
                            will carry the Letters, and the Express will be unnecessary. I am Sir Your Most Obedt Servt
                        
                            D. Humphrys A.D.C.
                        
                    